\DETAILED ACTION

1. This communication is in response to the amendment filed on 07/19/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  1a. Status of the claims:  
          Claims 1 and 19 are amended.  
          Claims 1-20 are pending.
1b. The rejection of  claim 19 under 35 U.S.C. 101 is withdrawn.

Response to Argument
2.As per claims 1-26, Applicant's arguments filed 07/19/2022 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1-5, 7, 15,  and  18-20 rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (hereinafter “Desai”) (US 2015/0319178 A1)  in  view of  Smith  (hereinafter “Smith”)   (US 10,799,718 B2).  
 
Regarding claim 1, Desai discloses a computer-implemented method of preventing sensitive data received via a remote access protocol from being output to a human operator, the method comprising: 
      determining, or receiving from the remote server, a text-based representation of the application that is executing on the remote server (  application server side being provided remotely to a mobile user that receives the remote application launched at the server by a remote launcher application where the secure application is an email application that is a text-based application  ( Desai, [0038])); 
      identifying sensitive data in the user interface and/or the text-based representation of the application using one or more preselected filters ( user’s password being deleted from a user interface ( Desai, [0010])); 
       modifying the user interface received from the remote server to remove the identified sensitive data ( a user interface is processed by using policies that removed sensitive information for example portion of the screen is blurred  ( Desai, [0058]));;
    outputting the modified user interface to one or more output peripherals of a computer for receipt by the human operator ( content area of a screen is blurred in order to hide sensitive data such as passwords of a user from an administrator  ( Desai, [0094])).  

 
        Desai does not disclose receiving, from a remote server via a remote access protocol, a user interface of an application executing on the remote server.

    Smith discloses wherein the remote access protocol is a remote framebuffer protocol ( a remote Frame buffer Protocol being disclosed (Smith, column 6, lines 11-14)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using a remote Frame buffer Protocol to perform the remote access of the application


Regarding claim 2, Desai and Smith disclose the method of claim 1.

        Desai does not disclose  wherein the remote access protocol is a remote framebuffer protocol.  

    Smith discloses wherein the remote access protocol is a remote framebuffer protocol ( a remote Frame buffer Protocol being disclosed (Smith, column 6, lines 11-14)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using a remote Frame buffer Protocol to perform the remote access of the application
. 

Regarding claim 3, Desai and Smith disclose the method of claim .

   Desai does not disclose  wherein the received user interface is in the form of an image of the user interface, the step of modifying comprising modifying the image of the user interface, and the step of outputting comprising outputting the modified image of the user interface.   

    Smith discloses wherein the received user interface is in the form of an image of the user interface ( a graphical user interface being rendered in an area of a screen (by rendered the graphical user interface the graphical user interface is also being received) (Smith, column 9, lines 28-30)), the step of modifying comprising modifying the image of the user interface, and the step of outputting comprising outputting the modified image of the user interface ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface) (Smith, column 10, lines 2-5)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 

Regarding claim 4, Desai and Smith disclose the method of claim 1.

   Desai does not disclose  wherein the remote access protocol is a remote desktop protocol.  

    Smith discloses wherein the remote access protocol is a remote desktop protocol (
a remote desktop protocol being disclosed (Smith, column 6, lines 1-2)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using remote access protocol is a remote desktop protocol.  
 
Regarding claim 5, Desai and Smith disclose the method of claim 4.

    Desai does not disclose  wherein the received user interface is in the form of data for rendering an image of the user interface, the step of modifying comprising modifying the data for rendering an image of the user interface, and the step of outputting comprises outputting the modified data to render an image of a modified user interface.  


    Smith discloses wherein the received user interface is in the form of data for rendering an image of the user interface ( a graphical user interface being rendered in an area of a screen (Smith, column 9, lines 28-30)), the step of modifying comprising modifying the data for rendering an image of the user interface, and the step of outputting comprises outputting the modified data to render an image of a modified user interface ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface (Smith, column 10, lines 2-5)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen.  


Regarding claim 7, Desai and Smith disclose the method of claim 1.

     Walters does not disclose  wherein the step of receiving a user interface comprises receiving a user interface of a desktop of the remote server, the user interface of the application forming a portion of the user interface of the desktop.  
 
      Smith discloses wherein the step of receiving a user interface comprises receiving a user interface of a desktop of the remote server(a remote desktop protocol being disclosed (Smith, column 6, lines 1-2)), the user interface of the application forming a portion of the user interface of the desktop ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface (Smith, column 10, lines 2-5)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 


Regarding claim 15, Desai and Smith disclose the method of claim 1.


    Desai does not disclose wherein the modified user interface is configured for interaction with the human operator via one or more input peripherals of the computer. 
      Smith discloses wherein the modified user interface is configured for interaction with the human operator via one or more input peripherals of the computer ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface (Smith, column 10, lines 2-5)).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 

Regarding claim 18, Desai and Smith disclose the method of claim 1.

         Desai does not disclose   wherein the application is a web browser.  

       Smith discloses wherein the application is a web browser (a web browser being disclosed (Smith, claim 14)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Desai’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using a web browser that make the access of an application convenient.  


Regarding claim 19, Desai and Smith disclose a computer-readable medium comprising instructions which, when the program is executed by a processor (computing function stored in a memory being performed by a processor (Walters, [0040])); in addition, claim 19 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 20, Desai and Smith disclose a computing system (computing function stored in a memory being performed by a processor (Walters, [0040])); in addition, claim 20 is substantially similar to a combination of claims 1 and 15, thus the same rationale applies. 


3b. Claims  6, 8, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Desai  in  view of  Smith  as applied to claims 1-5, 7, 15,  and  18-20 above, and further in  view of  Walters et al. (hereinafter “Walters”) (US 2020/0012811 A1).


Regarding claim 6, Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not disclose further comprising, prior to the step of determining, or receiving from the remote server, preselecting one or more filters based on sensitive data in the application (identifying sensitive data being done using  censoring text-based data that has various permission levels that filter sensitive text-based that are set prior to receive the sensitive text-based data . 

      Walters discloses further comprising, prior to the step of determining, or receiving from the remote server, preselecting one or more filters based on sensitive data in the application (identifying sensitive data being done using  censoring text-based data that has various permission levels that filter sensitive text-based that are set prior to receive the sensitive text-based data  (Walters, [0054])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 

Regarding claim 8,  Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not disclose wherein the text-based representation of the application comprises text extracted from the user interface and/or the application.

      Walters discloses wherein the text-based representation of the application comprises text extracted from the user interface and/or the application ( the sensitive data being extracted from sensitive text-based data (Walters, [0078])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 
 
Regarding claim 11, Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not disclose wherein the preselected filter comprises a rule.

      Walters discloses wherein the preselected filter comprises a rule (various permission levels that filter sensitive text-based that are set prior to receive the sensitive text-based data constitute the rule of censoring the sensitive text-based data (Walters, [0054])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 
 
Regarding claim 12, Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not disclose wherein the preselected filter comprises a machine learning model.

       Walters discloses wherein the preselected filter comprises a machine learning model (a machine learning model is disclosed identifying sensitive data using text-based data (Walters, [0047])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 

Regarding claim 13, Desai and Smith disclose the method of claim 12.

     Desai in view of  Smith do not disclose wherein the machine learning model is configured to identify text.

       Walters discloses wherein the machine learning model is configured to identify text (a machine learning model is disclosed identifying sensitive data using text-based data (Walters, [0047])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 


Regarding claim 14, Desai and Smith disclose the method of claim 12.

     Desai in view of  Smith do not disclose wherein the machine learning model is configured to identify an image.

      Walters discloses wherein the machine learning model is configured to identify an image (a machine learning model is disclosed identifying sensitive data using text-based data having image (Walters, [0047])).  
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 

Regarding claim 16, Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not disclose wherein the user interface is a graphical user interface.
      Walters discloses wherein the user interface is a graphical user interface (a graphical processing unit  (Walters, [0040])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 

Regarding claim 17, Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not disclose wherein the unmodified user interface is not output to the to one or more output peripherals of the computer. 

      Walters discloses wherein the unmodified user interface is not output to the to one or more output peripherals of the computer (the sensitive information is disclosed not being intercepted a user using a device for communicating with the censoring system  (Walters, [0054])).    
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Walters’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to efficiently filter sensitive data from an application by using a filter that filters the sensitive information from the application. 

3b. Claims  9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Desai  in  view of  Smith  as applied to claims 1-5, 7, 15,  and  18-20  above, and further in  view of  Fan et al. (hereinafter “Fan”)   (US 2009/0319990 A1).

Regarding claim 9, Desai and Smith disclose the method of claim 1.

     Desai in view of  Smith do not explicitly disclose wherein the text-based representation of the application comprises a programmatic representation of the application.  

     Fan discloses wherein the text-based representation of the application comprises a programmatic representation of the application ( a programmatic representation is disclosed ( Fan, [0058])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fan’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to have an efficient representation  of software system by doing so a software will have an efficient 

Regarding claim 10, Desai, Smith, and Fan disclose the method of claim 9.

     Desai in view of  Smith do not disclose wherein the programmatic representation comprises a document object model of the application. 

     Fan discloses wherein the programmatic representation comprises a document object model of the application ( a programmatic representation is disclosed ( Fan, [0058])). 
   
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fan’s teachings with Desai’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to have an efficient representation  of software system by doing so a software will have an efficient visual  representation.  

Conclusion
4. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     

/DAVID R LAZARO/Primary Examiner, Art Unit 2455